Citation Nr: 0315173	
Decision Date: 07/08/03    Archive Date: 07/17/03

DOCKET NO.  98-00 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of left forearm shell fragment wounds.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1968 to July 1970.  This matter comes before the 
Board of Veterans' Appeals (Board) by order of a United 
States Court of Appeals for Veterans Claims (Court) opinion 
dated August 22, 2000, which, in pertinent part, vacated a 
September 1999 Board decision and remanded the case for 
additional development.  The issue initially arose from a 
June 1997 rating decision by the Pittsburgh, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In August 2001 and October 2002, the Board remanded 
the case to the RO for additional development.

The Board notes the issue of entitlement to a total 
disability rating based on individual unemployability (TDIU) 
has been raised by the veteran's service representative.  In 
correspondence dated in November 2002 the RO requested the 
veteran provide additional information in support of this 
matter, including an application for increased compensation 
based on unemployability and a request for employment 
information in connection with a claim for disability 
benefits.  The RO denied TDIU in a March 2003 rating decision 
and issued a statement of the case in June 2003 subsequent to 
the receipt of a notice of disagreement from the service 
representative.  The Board finds, however, that the veteran 
has not submitted pertinent information as requested by the 
RO and that he has not submitted a substantive appeal with 
the RO to perfect his appeal.  See 38 C.F.R. § 20.300 (2002).  
Therefore, this issue has not been properly developed for 
appellate review.


FINDING OF FACT

Residuals of a left forearm shell fragment wound injury are 
manifested by no more than moderate muscle group VII injury; 
exceptional or unusual circumstances warranting 
extraschedular consideration are not shown.



CONCLUSION OF LAW

A rating in excess of 10 percent for residuals of a left 
forearm shell fragment wound is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.55, 4.56, 
4.73, Code 5307 (effective before and after July 3, 1997).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes at the outset that there has been a 
significant recent change in VA law.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have also been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.

The Board finds that the applicable mandates of the VCAA and 
implementing regulations are met.  The veteran was notified 
of the VCAA provisions by correspondence dated in April 2002 
and the claim was addressed in a March 2003 supplemental 
statement of the case.  The RO advised the veteran of the 
evidence necessary to substantiate his claim by various 
documents during the course of this appeal.  These documents 
adequately notified the veteran of the evidence necessary to 
substantiate the matter on appeal and of the action to be 
taken by VA.  As the veteran has been kept apprised of what 
he must show to prevail in his claim, what information and 
evidence he is responsible for, and what evidence VA must 
secure, there is no further duty to notify.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran's service medical records and all identified and 
authorized post-service medical records have been obtained.  
The issue on appeal was remanded for additional development 
concerning adequacy of the schedular rating assigned in this 
case.  Although the RO asked the veteran to provide specific 
information in support of his claim and notified him of VA 
efforts to assist him, he has not responded.  Therefore, the 
Board finds additional efforts to obtain evidence pertinent 
to this claim would be futile.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the duty to 
assist is not always a one-way street and that if a veteran 
wishes help he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining putative evidence.  Wood v. Derwinski, 
1 Vet. App. 190 (1991); aff'd 1 Vet. App. 406 (1991).

In claims for disability compensation the VCAA requires VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  The veteran underwent VA 
compensation examinations pertinent to his claim in April 
1997, May 1997, and February 2002.  The available medical 
evidence is sufficient for appellate review.  

Background

Service medical records show no specific findings referable 
to the veteran's left forearm or any indication of a 
traumatic left forearm injury.  They show he injured his 
right forearm.  The veteran's July 1970 separation 
examination revealed a left forearm scar.  In a report of 
medical history the examiner noted the veteran had sustained 
a shrapnel wound of the left forearm, anterior aspect with 
resulting loss of sensitivity.  Records show the veteran is 
right hand dominant.

On VA examination in December 1970 the veteran reported he 
sustained through-and-through bullet wounds to both forearms 
in Vietnam.  He complained of numbness in the left forearm.  
The examiner noted multiple scars due to penetrating bullet 
wounds, superficial type, with injuries to Muscle Group VII, 
bilaterally.  Neurological examination was essentially 
negative except for marked hypesthesia at the anterior 
surface of the left forearm over an area of approximately 4 
inches by 3 inches, corresponding with innervation of the 
medial and lateral antebrachial cutaneous nerve without motor 
involvement.  Vibratory and position sense was unimpaired.  
No pathological reflexes were elicited.  An X-ray of the left 
forearm revealed small irregularly outlined shadows of 
calcific density in the soft tissue of the forearm, five of 
these foreign bodies being in the soft tissue on the radial 
side of the arm while three were noted in the soft tissue on 
the ulnar side of the arm. There was no evidence of bone or 
joint abnormality.  Neuropathy, cutaneous nerves, medial and 
antebrachial left forearm with no motor involvement and 
multiple scars, bilateral, forearms with injury to Muscle 
Group VII were diagnosed.

A January 1971 rating decision, among other things, 
established service connection for residuals of a shell 
fragment wound of the left forearm.  A 10 percent disability 
rating was assigned under the provisions of Code 5307.

A private treatment record submitted in December 1996 shows 
the veteran reported a history of wounds to both forearms and 
complaints of losing strength in his arms with tingling 
sensation.  No pertinent clinical findings were recorded.

On VA examination in April 1997 the veteran reported he 
sustained shrapnel wounds to the left forearm in 1969.  He 
complained of progressive weakness and numbness of the 
forearms and hands.  He stated he had been working as a 
construction worker, but that he was unable to perform that 
work due to weakness.  On examination, tone and bulk were 
normal except in the forearms, where there was obvious 
evidence of the prior injury in both arms and modest atrophy 
of the distal forearm muscles, bilaterally.  Motor 
examination revealed entirely normal strength except for 
minimal detectable weakness of wrist extension in the left 
and right arm.  It was noted that the veteran was a well-
developed, strong man and that the assessment of muscle 
strength depended in part on cooperation with the 
examination.  Sensory examination revealed reduced sensation 
over the dorsum of the left forearm, but otherwise intact 
sensation.

Electromyograph (EMG) and nerve conduction studies in May 
1997 were normal and failed to reveal any isolated nerve 
entrapment.  The examiner noted the veteran had large healed 
scars on the volar aspect of the left forearm and that the 
whole left forearm had decreased sensation on pinprick.  He 
also noted that no muscle wasting was seen to either the 
thenar or hypothenar areas.  Strength was approximately -5/5 
in the left arm with no observable weakness of the intrinsic 
muscles.  The examiner concluded that the veteran's 
complaints were probably related to musculoskeletal problems 
rather than neurological problems.

At his personal hearing in January 1998 the veteran described 
the injuries to his forearms in service.  He reported that 
his left arm injury was the result of a mortar fragment.  He 
described the wound as a through-and-through wound which 
missed the bone, but which had severed many muscles in his 
left arm.  He claimed he was currently unemployed as a result 
of weakness in his arms, which had been getting progressively 
worse.  He also stated he experienced numbness and a tingling 
sensation in his left arm.

In August 2000, the Court remanded the case for additional 
development including consideration of entitlement to an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  It was noted that the veteran had asserted he 
was unemployable as a result of his disability and, in 
essence, that the schedular rating was inadequate.  In 
February 2001, the Board notified the veteran that his case 
had been remanded for additional development.  He was also 
informed that he could submit additional evidence in support 
of his claim.

In May 2001, the Board received copies of service department 
certificates showing the veteran had been awarded 2 Purple 
Heart medals for wounds received in action on June 16, 1969, 
and on November 25, 1969.  A signed, undated statement on the 
company letterhead of Magiskey Masonry noted the veteran had 
been terminated from employment as a laborer because of a 
lack of arm strength.  It was further noted that he had been 
unable to carry material without pain and that for safety and 
insurance reasons he had been let go.

In August 2001, the Board remanded the case to the RO for 
additional development and in correspondence dated in 
November 2001 the RO requested the veteran provide 
information as to his recent medical treatment and previous 
employment.  Subsequently, the veteran submitted a signed 
statement indicating he had no additional medical evidence to 
provide.

On VA examination in February 2002 the veteran complained of 
decreasing strength and muscle tone in his left arm with 
occasional shooting pain.  He reported he had been unable to 
work as a construction laborer over the previous 5 years due 
to weakness and dropping things which caused him to be a 
liability at the workplace.  It was noted, however, that he 
had been able to work some odd jobs during this period.  The 
examiner stated the veteran was in no acute distress.  His 
left forearm had a slightly decreased muscle tone as compared 
to the right, but he was described as still appearing to be a 
fairly robust individual.  There were 2 large, irregular 
oblique 5 and 10 centimeter (cm) scars to the volar aspect of 
the proximal arm which caused an obvious deformation of the 
left forearm flexor pronator mass especially along the ulnar 
border.  There was no evidence of erythema, fluctuants, or 
tenderness to palpation.  Tinel's signs were negative to the 
cupital and carpal tunnels.  Phalen's test was negative.  
Sensation was diffusely diminished to the lower sensory 
distributions, medial and lateral antibrachial nerves, but 
sensation was completely intact to light touch in the medial, 
radial, and ulnar distributions, including the radial and 
ulnar aspects of all five digits.  

Range of motion was completely normal.  Flexion and extension 
of the elbow was from 0 to 130 degrees, pronation was to 
approximately 90 degrees, and supination was to 75 degrees.  
Wrist flexion was to approximately 60 degrees with extension 
to about 45 degrees.  Finger motion was full, and the veteran 
was able to fully form a fist and extend his 
metacarpophalangeal joints beyond zero degrees.  Motor 
testing was significantly diminished, but grip strength was 
approximately 4/5.  Wrist flexion and extension were 4/5 and 
easily broken by the examiner's resistance.  The veteran was 
able to fully abduct and adduct his fingers with normal 
strength.  X-ray examination revealed shrapnel fragments 
diffusely throughout the left forearm, with no bony 
abnormality or evidence of prior bony injury.  The examiner's 
assessment was muscle belly injury to the left forearm, 
particularly to the flexor mass, with a sizable scar showing 
a great deal of fibrous healing of the muscle tissue.  It was 
noted that a previous EMG study revealed normal muscle 
recruitment in the remaining muscle mass, but some slight 
abnormality to the pronator which was expected with this type 
of injury.  There was evidence of a sizable amount of muscle 
injury from the initial trauma, but the examiner stated this 
was the type of injury that would be static and would not 
progressively worsen.  

The examiner further noted that the veteran may have some 
difficulty performing manual labor because of his injury, but 
that some form of carpentry where he was not working above 
others in danger from his dropping objects on them would be 
possible.  In response to the specific remand questions, the 
examiner stated that the veteran's muscle injury would give 
him some degree of weakness and increased fatigability.  It 
was noted that while he had considerable weakness, there was 
no impairment of wrist motion and the injury was static which 
would not be expected to worsen with time.

In October 2002, the Board remanded the case to the RO with 
instructions that the veteran be informed of the provisions 
of 38 C.F.R. § 3.158 concerning claim abandonment for failure 
to submit requested information and that he be requested to 
provide additional employment information.  It was noted that 
as the standard for extraschedular consideration included 
"marked interference with employment," further specific 
information from the veteran's last employer was critical to 
the adjudication of his claim.  The veteran was to be asked 
to provide a release form for such information.  The RO 
issued the veteran correspondence addressing these matters in 
November 2002.  He did not respond, did not provide the 
release form.  In a June 2003 statement, his representative 
reported that indications were that he had been unable to 
obtain the requested employment information; the 
representative did not comment regarding the release form.

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.
It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14.

The Court has held that disabilities may be rated separately 
without violating the prohibition against pyramiding unless 
the disorder constitutes the same disability or symptom 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7.

Where evidence requested in connection with an original 
claim, a claim for increase or to reopen or for the purpose 
of determining continued entitlement is not furnished within 
1 year after the date of request, the claim will be 
considered abandoned.  After the expiration of 1 year, 
further action will not be taken unless a new claim is 
received. Should the right to benefits be finally 
established, pension, compensation, dependency and indemnity 
compensation, or monetary allowance under the provisions of 
38 U.S.C. 1805 based on such evidence shall commence not 
earlier than the date of filing the new claim.  38 C.F.R. 
§ 3.158.

In exceptional cases where evaluations provided by the Rating 
Schedule are found to be inadequate an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to a 
service-connected disorder.  38 C.F.R. § 3.321(b).
The Rating Schedule provides a 10 percent rating for moderate 
injury to Muscle Group VII (muscles arising from the internal 
condyle of the humerus, flexors of the carpus and long 
flexors of the fingers and thumb, pronator) of the minor 
upper extremity.  A 20 percent rating requires moderately 
severe injury.  38 C.F.R. § 4.73, Code 5307.

The Board notes that during this appeal, the rating criteria 
for muscle injuries were revised.  See 62 Fed. Reg. 30327-28 
(June 3, 1997).  Where the law or regulations change while a 
case is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  Therefore, 
the veteran's claim will be considered under both the old and 
new law.  

Under the old version of the law, VA regulations provided 
that in rating disability from injuries of the 
musculoskeletal system, attention was to be given first to 
the deeper structures injured, bones, joints and nerves; a 
compound comminuted fracture, for instance, with muscle 
damage from the missile, establishes severe muscle injury, 
and there may be additional disability from malunion of bone, 
ankylosis or other problems.  See 38 C.F.R. § 4.72 (in effect 
prior to July 3, 1997).

Moderate disability of muscles is contemplated when there is 
a through-and-through or deep penetrating wound of a short 
track by a single bullet or a small shell or shrapnel 
fragment.  There was no explosive effect of a high velocity 
missile and there are no residuals of debridement or 
prolonged infection.  The objective findings include entrance 
and (if present) exit scars linear or relatively small and so 
situated as to indicate a relative short track through the 
muscle tissue.  Objective findings also include signs of 
moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus and of definite weakness or 
fatigue in comparative tests.  38 C.F.R. § 4.56(b) (effective 
prior to July 3, 1997).

A moderately severe disability of muscles is contemplated 
when there is a through-and-through or deep penetrating wound 
due to a high velocity missile or a large missile of low 
velocity, with debridement or with prolonged infection or 
with sloughing of soft parts and intermuscular cicatrization.  
The objective findings include relatively large entrance and 
(if present) exit scars so situated as to indicate track of 
the missile through important muscle groups.  Other objective 
findings include moderate loss of deep fasciae or moderate 
loss of muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side and marked 
or moderately severe loss of strength.  38 C.F.R. § 4.56(c) 
(effective prior to July 3, 1997).

Current VA regulations provide that muscle injuries may not 
be combined with a peripheral nerve rating of the same body 
part unless the injuries affect entirely different functions.  
See 38 C.F.R. § 4.55(a).  For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c).  

Moderate disability of muscles is contemplated when there is 
a through-and-through or deep penetrating wound of short 
track from a single bullet, small shell or shrapnel fragment, 
without explosive effect of a high velocity missile, 
residuals of debridement or prolonged infection.  There is a 
service department record or otherwise evidence of inservice 
treatment for the wound.  There is a record of consistent 
complaints of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lower threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  The objective findings include entrance 
and (if present) exit scars, small or linear, indicating a 
short track of the missile through muscle tissue.  There is 
some loss of deep fasciae or muscle substance or impairment 
of muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. 
§ 4.56(d)(2) (effective July 3, 1997).

Moderately severe disability of muscles is contemplated when 
there is a through-and-through or deep penetrating wound by a 
small, high velocity missile or large low velocity missile, 
with debridement, prolonged infection or sloughing of soft 
parts and intermuscular scarring.  There is a service 
department record or other evidence showing hospitalization 
for a prolonged period for treatment of the wound.  There is 
a record of consistent complaints of cardinal signs and 
symptoms of muscle disability as defined in paragraph (c) of 
this section and, if present, evidence of inability to keep 
up with work requirements.  The objective findings include 
entrance and (if present) exit scars indicating track of the 
missile through one or more muscle groups.  There are 
indications on palpation of loss of deep fasciae, muscle 
substance or normal firm resistance of muscles compared with 
the sound side.  Tests of strength and endurance compared 
with the sound side demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3) (effective July 3, 1997).

The evidence demonstrates the veteran's residuals of left 
forearm shell fragment wounds are manifested by no more than 
moderate injury to muscle group VII under the rating criteria 
applicable before or after the July 1997 amendments.  Muscle 
injuries with retained metallic fragments are at least 
moderately disabling under the provisions of 38 C.F.R. 
§ 4.56.  Although the initial treatment records of the 
November 1969 injury are unavailable, the available service 
department reports and initial VA examination did not show 
that the left forearm wounds involved bony injury or muscle 
loss.  The track of the missile is shown to have been 
relatively short.  This conclusion is based on X-ray evidence 
of foreign bodies in the soft tissues of the forearm.  There 
is no indication that there was an explosive effect related 
to his injury or any prolonged infection.  

The most recent VA examination found sensation was diffusely 
diminished to the lower sensory distributions, but was 
completely intact to light touch to the medial, radial, and 
ulnar distributions, including the radial and ulnar aspects 
of all five digits.  Range of motion was completely normal.  
Prior clinical examinations noted "modest" atrophy of the 
left forearm and that the only associated functional 
impairment was a minimal detectable weakness of wrist 
extension.  Muscle wasting was not found on VA neurological 
examination in 1997 and there is no indication of any 
impairment of coordination or uncertainty of movement 
referable to the left forearm.  The February 2002 examiner 
also stated that the type of injury the veteran sustained was 
static in nature and would not be expected to worsen with 
time.

Although separate ratings are permissible in certain 
circumstances, the medical evidence in this case does not 
demonstrate sufficient objective findings for a separate 
rating.  There is no medical evidence of painful or tender 
superficial scars, limitation of motion, or additional 
neurologic disability to warrant separate or higher 
alternative ratings in this case.  With respect to the 
specific request of the veteran's representative for a 
separate compensable rating for scars, the medical evidence 
shows the veteran's left forearm scars are well healed and 
are not shown to be tender or painful or to impair any 
function.  

While the veteran has some sensory deficit, there is no nerve 
entrapment or significant functional impairment, motor or 
otherwise, of a neurologic nature.  The slight left forearm 
sensory deficit shown does not reflect impairment of an 
entirely different function, and does not warrant a separate 
compensable evaluation.  In sum, more than moderate Muscle 
Group VII disability and disability which would warrant a 
separate compensable rating under any applicable code are not 
shown.  A rating in excess of 10 percent is not warranted. 

To the extent the issue of entitlement to an extraschedular 
rating has been raised on appeal, the Board finds it has been 
abandoned by the veteran for failure to submit pertinent 
information requested by VA.  See 38 C.F.R. § 3.158.  The 
record shows the veteran was provided several opportunities 
to provide information in support of his claim or to provide 
information necessary to have VA assist him in obtaining 
additional evidence.  By VA correspondence and the Board's 
remand the veteran was informed this information was critical 
to his claim and of the consequences of a failure to provide 
the information.

The record (as it now stands) reflects no persuasive evidence 
of unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the service-connected disorder, 
that would take the veteran's case outside the norm so as to 
warrant extraschedular consideration.  Although the veteran 
has asserted that he cannot work because of this disability, 
his claim is inconsistent with the medical evidence of 
record.  In fact, the February 2002 VA examiner noted that 
the veteran may have some difficulty performing manual labor 
because of his injury, but that some form of carpentry where 
he was not working above others in danger from his dropping 
objects on them would be possible.  This indicates some, but 
not marked, interference with employment.  Efforts by the 
Board to assist the veteran to document otherwise have been 
stymied by his lack of cooperation.  The information needed 
cannot be obtained without his release, and he has not 
responded to requests for such release.  Hence, referral by 
the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, was not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a higher rating.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the veteran's claim. 


ORDER

A rating in excess of 10 percent for residuals of left 
forearm shell fragment wounds is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

